DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities: the limitation appears to read “to the dam structure and the IC chip”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 1, the limitation “the first underfill contacting a sidewall of the dam structure…the lid being attached to the first chip and the dam structure by a thermal interface material (TIM)” does not specifically point out how the recited structure is formed. Although the Specification and the Drawings support the limitation “the first underfill (110) contacting a sidewall of the dam structure (60)” as seen in FIG. 3 and FIG. 7 and disclosed in [0022] of the Specification. However, the Specification also explicitly discloses the structures shown in FIG. 3 and FIG. 7 are an intermediate product/earlier stage of manufacture in [0018]. As clearly seen in FIG. 2 of the Drawings, the thermal interface material 80 that is coterminous with the sidewall of the first substrate (recited in claim 10) appears to cover the dam structure after the excessive first underfill previously contacting the sidewall of the dam structure is removed. It is further noted that dependent claim 8 recites the TIM and the first underfill are spaced apart such that it is not clear how the first underfill can contact the sidewall of the dam structure but spaced apart from the TIM.							As to claim 7, the limitation “wherein the second underfill contacts the dam structure” is also similarly rejected with the reasons stated above. As seen in FIG. 2 of the Drawings, the dam structure is covered by the TIM, it is not clear how the second underfill can contact the dam structure. 		 						As to claim 12, the limitation “the second underfill material (110) contacting the TIM (80)” is similarly rejected with the reasons stated above. As seen in FIG. 2 of the Drawings, the second underfill material (110) at best contacts the first substrate (10) and clearly does not contact the TIM (80).								As to claim 17, the limitation “wherein the second underfill (110) contacts a second member of the multiple members of the dam structure (60)” is similarly rejected with the reasons stated above. As seen in FIG. 2 of the Drawings, the second underfill material (110) at best contacts the first substrate (10) and clearly does not contact the TIM (80).													Thus, the limitations render the claims indefinite and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2011/0147916 A1 to Su (“Su”).												As to claim 10, Su discloses an structure comprising: a dam structure (105, 125, 135) disposed on a first side of a first substrate (15); an integrated circuit (IC) chip (20) coupled to the first side of the first substrate (15) by a plurality of first conductive members (45); a second substrate (25) coupled to a second side of the first substrate (15) by a plurality of second conductive members (60); and a lid (30) coupled to the second substrate (25), the lid (30) further coupled to the dam structure (105, 125, 135) the IC chip (20) by a thermal interface material (TIM) (90, 110, 120), the TIM (90, 110, 120) extending along a sidewall of the dam structure (105, 125, 135) and having a sidewall coterminous with a sidewall of the first substrate (15) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0037, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0052) (Notes: the limitation “dam structure” is interpreted as a barrier structure, the limitation “substrate” is interpreted as a support, and the limitation “thermal interface material” is interpreted as a material that is thermally conductive).								As to claim 11, Su discloses further comprising: a first underfill material (130) between the IC chip (20) and the first side of the first substrate (15), the dam structure (105, 125, 135) being spaced apart from the first underfill material (130) (See Fig. 1, ¶ 0043).													As to claim 13, Su further discloses wherein the dam structure (105, 125, 135) extends continuously arounds the IC chip (20) (See Fig. 3, ¶ 0045).					As to claim 14, Su further discloses wherein the dam structure (105, 125, 135) comprises multiple concentric structures (105, 125, 135) that each extend continuously around the IC chip (20) (See Fig. 3, ¶ 0045).								As to claim 15, Su discloses a structure comprising: a first chip (20) bonded to a first side of a first substrate (15) with a first plurality of conductive members (45); a first underfill (130) between the first chip (20) and the first side of the first substrate (15) and surrounding each of the first plurality of conductive members (45); a dam structure (105, 125, 135) on the first side of the first substrate (15), the dam structure (105, 125, 135) comprising multiple members (105, 125, 135) on the first side of the first substrate (15), each of the multiple members (105, 125, 135) surrounding the first plurality of conductive members (45); a second substrate (25) bonded to a second side of the first substrate (15) with a second plurality of conductive members (60), the second side being opposite the first side; a second underfill (70) between the first (15) and second (25) substrates, the second underfill (70) contacting a sidewall of the first substrate (15); and a lid (30) attached to the second substrate (25), the dam structure (105, 125, 135), and the first chip (20), the lid (30) being attached to the first chip (20) and the dam structure (105, 125, 135) by a thermal interface material (TIM) (90, 110, 120) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0037, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0052) (Notes: the limitation “dam structure” is interpreted as a barrier structure, the limitation “substrate” is interpreted as a support, and the limitation “thermal interface material” is interpreted as a material that is thermally conductive).							As to claim 16, Su further discloses wherein the first underfill (130) contacts a first member (125) of the multiple members (105, 125, 135) of the dam structure (105, 125, 135) (See Fig. 1).										As to claim 18, Su discloses further comprising: a plurality of through substrate vias (TSVs) (50) extending through the first substrate (15), each of the plurality of TSVs (50) being coupled to corresponding ones of the pluralities of first (45) and second (60) conductive members (See Fig. 1, ¶ 0037).								As to claim 19, Su further discloses wherein the TIM (90, 110, 120) has a sidewall coterminous with the sidewall of the first substrate (15) (See Fig. 1).			As to claim 20, Su further discloses wherein the TIM (90, 110, 120) contacts a top surface and a sidewall of one (105, 125) of the multiple members of the dam structure (105, 125, 135) (See Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0198760 A1 to Shibuya (“Shibuya”) in view of U.S. Patent Application Publication No. 2009/0294938 A1 to Chen (“Chen”).									As to claim 1, although Shibuya discloses a structure comprising: a first chip (250) bonded to a first side of a first substrate (210); a dam structure (215) on the first side of the first substrate (210); a second substrate (10) bonded to a second side of the first substrate (210), the second side being opposite the first side; a first underfill (100) between the first (210) and second (10) substrates, the first underfill (100) contacting a sidewall of the dam structure (215) (See Fig. 1, Fig. 9, ¶ 0026, ¶ 0028, ¶ 0042, ¶ 0043) (Notes: the limitation “dam structure” is interpreted as a barrier structure, the limitation “substrate” is interpreted as a support, and the limitation “thermal interface material” is interpreted as a material that is thermally conductive), Shibuya does not further disclose and a lid attached to the second substrate, the dam structure, and the first chip, the lid being attached to the first chip and the dam structure by a thermal interface material (TIM).									However, Chen does disclose and a lid (302) attached to the second substrate (20), the dam structure (16), and the first chip (10), the lid (302) being attached to the first chip (10) and the dam structure (16) by a thermal interface material (TIM) (304) (See Fig. 5, Fig. 6, Fig. 8, ¶ 0037, ¶ 0040, ¶ 0049, ¶ 0051).						In view of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shibuya to have and a lid attached to the second substrate, the dam structure, and the first chip, the lid being attached to the first chip and the dam structure by a thermal interface material (TIM) because the lid provides improved heat dissipating efficiency (See ¶ 0049, ¶ 0051).									As to claim 2, Shibuya discloses further comprising: a first plurality of conductive connectors (120/215 between 120) bonding the first chip (250) to the first substrate (210); and a second plurality of conductive connectors (110) bonding the first substrate (210) to the second substrate (10) (See Fig. 9, ¶ 0026, ¶ 0043) (Notes: the conductive connectors provide thermal conduction).								As to claim 3, Shibuya further discloses wherein the first underfill (100) surrounds the second plurality of conductive connectors (110) (See Fig. 9). 			As to claim 5, Shibuya further discloses wherein the dam structure (215) has a same material composition as the first plurality of conductive connectors (215 between 120) (See Fig. 3, Fig. 9).											As to claim 9, Shibuya in view of Chen further discloses wherein the TIM (304) separates the lid (302) from the dam structure (215/16) (See Shibuya Fig. 9 and Chen Fig. 8).
Claim(s) 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0198760 A1 to Shibuya (“Shibuya”) and U.S. Patent Application Publication No. 2009/0294938 A1 to Chen (“Chen”) as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication No. 2011/0147916 A1 to Su (“Su”). The teachings of Shibuya and Chen have been discussed above.							As to claim 4, although Shibuya discloses the first substrate (210), the pluralities of first (120) and second (110) conductive connectors (See Fig. 9), Shibuya and Chen do not disclose further comprising: a plurality of through substrate vias (TSVs) extending through the first substrate, each of the plurality of TSVs being coupled to corresponding ones of the pluralities of first and second conductive connectors.			However, Su does disclose further comprising: a plurality of through substrate vias (TSVs) (50) extending through the first substrate (15), each of the plurality of TSVs (50) being coupled to corresponding ones of the pluralities of first (45) and second (60) conductive connectors (See Fig. 1, Fig. 2, Fig. 3, ¶ 0037, ¶ 0043).				In view of the teaching of Su, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shibuya to have further comprising: a plurality of through substrate vias (TSVs) extending through the first substrate, each of the plurality of TSVs being coupled to corresponding ones of the pluralities of first and second conductive connectors because the TSVs provide input/output of power, ground and signals through the first substrate (See ¶ 0037).												As to claim 6, although Shibuya discloses the first chip (250) and the first substrate (210) (See Fig. 9), Shibuya and Chen do not disclose further comprising: a second underfill between the first chip and the first substrate.						However, Su does disclose further comprising: a second underfill (130) between the first chip (20) and the first substrate (15) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0037, ¶ 0043).		In view of the teaching of Su, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shibuya to have further comprising: a second underfill between the first chip and the first substrate because the second underfill provides isolation, support, and lessen the effects of differential CTE (See ¶ 0037, ¶ 0043).							As to claim 7, Shibuya in view of Su further discloses wherein the second underfill (130) contacts the dam structure (215) (See Shibuya Fig. 9 and Su Fig. 1).		As to claim 8, Shibuya in view of Chen further discloses wherein the TIM (304) is spaced apart from the first underfill (100) (See Shibuya Fig. 9 and Chen Fig. 8).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Aoshima (US 2014/0239467 A1).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815